 1                                                         The Honorable Thomas S. Zilly
 2

 3

 4

 5

 6

 7

 8
                           UNITED STATES DISTRICT COURT
 9                   FOR THE WESTERN DISTRICT OF WASHINGTON
                                    AT SEATTLE
10
     STANLEY PACE, an individual              Case No. 2:18-cv-01172-TSZ
11

12            Plaintiff,                      ORDER GRANTING STIPULATION
                                              AND JOINT MOTION FOR ENTRY OF
13   v.                                       JUDGMENT

14   AMBI SERVICOS DE INTERNET LTDA., a
     Brazil corporation,
15

16            Defendant.

17

18

19

20

21

22

23

24

25

26

27

28


                                                                 2101 Fourth Avenue, Suite 1500
     ORDER GRANTING STIPULATED ENTRY OF     NEWMAN DU WORS LLP     Seattle, Washington 98121
     JUDGMENT - 1 [No. 2:18-cv-01172-TSZ]
                                                                         (206) 274-2800
 1        Plaintiff Stanley Pace and Defendant Ambi Servicos de Internet Ltda. by and through their

 2   undersigned counsel of record move the Court to enter judgment on all claims in this action.

 3        Based upon the parties’ joint motion and documents previously filed herein, the Court

 4   GRANTS the parties’ request.

 5        THEREFORE, it is hereby ORDERED, ADJUDGED, and DECREED that:

 6        1.    The registrar of the domain name SUAMUSICA.com (“Domain Name”), Epik.com,

 7              is ordered to take all action necessary to enable the Domain Name; to reactivate the

 8              Domain Name; to discontinue any suspension of the Domain Name; and to refrain

 9              from transferring the Domain Name from Pace to Ambi Servicos.

10        2.    As it relates to the Domain Name, Pace’s registration and use of the Domain Name

11              does not violate Defendant’s rights under the Anticybersquatting Consumer

12              Protection Act, 15 U.S.C. § 1125(d), or otherwise under the Lanham Act, 15 U.S.C.

13              § 1051 et seq.

14        3.    The remainder of Plaintiff’s claims are dismissed without prejudice.

15        4.    Each party shall bear its own costs.

16

17        The Clerk of the Court is directed to enter Judgment in accordance herewith.

18

19        DATED this 16th day of July, 2019.

20

21
                                                          A
                                                          Thomas S. Zilly
22                                                        United States District Judge
23

24

25

26

27

28


                                                                             2101 Fourth Avenue, Suite 1500
      ORDER GRANTING STIPULATED ENTRY OF               NEWMAN DU WORS LLP      Seattle, Washington 98121
      JUDGMENT - 2 [No. 2:18-cv-01172-TSZ]
                                                                                     (206) 274-2800
 1   Presented by:

 2
     NEWMAN DU WORS LLP
 3
     s/ Derek A. Newman
 4   s/ Derek Linke
     Derek A. Newman, WSBA No. 26967
 5
     dn@newmanlaw.com
 6   Derek Linke, WSBA No. 38314
     linke@newmanlaw.com
 7   2101 Fourth Avenue, Suite 1500
     Seattle, WA 98121
 8   Telephone: (206) 274-2800
 9   Facsimile: (206) 274-2801

10   LAW OFFICE OF HOWARD NEU, P.A.

11   s/ Howard Neu
     Howard Neu, Esq. (admitted pro hac vice)
12
     howard@neulaw.com
13   4839 S.W. Volunteer Road
     Suite 512
14   Southwest Ranches, FL 33330
     Telephone: (954) 662-1816
15   Facsimile: (954) 337-2324
16
     Attorneys for Plaintiff
17   Stanley Pace

18
     Seed IP Law Group LLP
19

20   s/ Marc C. Levy
     Marc C. Levy, WSBA No. 19203
21   marcl@seedip.com
     701 Fifth Avenue, Suite 5400
22   Seattle, WA 98104
23   Telephone: (206) 622-4900
     Facsimile: (206) 682-6031
24
     Attorneys for Defendant
25   Ambi Servicos de Internet Ltda.
26

27

28


                                                                     2101 Fourth Avenue, Suite 1500
       ORDER GRANTING STIPULATED ENTRY OF       NEWMAN DU WORS LLP     Seattle, Washington 98121
       JUDGMENT - 3 [No. 2:18-cv-01172-TSZ]
                                                                             (206) 274-2800
